This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
     Justin D. STEEN, Boatswain’s Mate Third Class
            United States Coast Guard, Appellant
                          No. 20-0206
                       Crim. App. No. 1464
       Argued January 13, 2021—Decided June 14, 2021
                 Military Judge: Matthew J. Fay
   For Appellant: Lieutenant Carolyn M. Bray (argued).
   For Appellee: Lieutenant Nicholas J. Hathaway (argued);
   Mark K. Jamison, Esq. (on brief); Captain Vasilios Tasikas.
   Chief Judge STUCKY delivered the opinion of the Court,
   in which Judge OHLSON and Judge HARDY joined.
   Judge SPARKS filed a separate dissenting opinion, in
   which Judge MAGGS joined. Judge MAGGS filed a sepa-
   rate dissenting opinion, in which Judge SPARKS joined.
                       _______________

   Chief Judge STUCKY delivered the opinion of the Court.
   The United States Coast Guard Court of Criminal Appeals
(CCA) held that the military judge abused his discretion in
admitting propensity evidence, in violation of Military Rule of
Evidence (M.R.E.) 404(b), but that Appellant was not preju-
diced by the error. We granted review to determine whether
the CCA’s holding on the prejudice issue was correct. We hold
that it was not.
                             I. Facts
   The CCA described the facts of the case:
          During a traffic stop, civilian police found and
      seized about two grams of marijuana and a mariju-
      ana pipe from the possession of Seaman Apprentice
      [(SA)] Harris. Although they did not arrest or charge
      him, they informed Coast Guard authorities, who in-
      itiated an investigation. When asked where he got
      the marijuana, [SA] Harris replied that Appellant—
      who until recently had been his supervisor aboard
             United States v. Steen, No. 20-0206/CG
                     Opinion of the Court

       Coast Guard Cutter FORWARD (WMEC 911) and
       was now on terminal leave—had sold him about four
       grams of marijuana several days prior, of which he
       had smoked about half.
           A search of Appellant’s cell phone identified
       phone calls between Appellant and [SA] Harris
       around the time of the alleged sale, but no direct ev-
       idence of a drug sale. Also found were several text
       messages Appellant sent to civilians days after the
       alleged sale in which he sought marijuana for his
       own use.
United States v. Steen, No. 1464, 2020 CCA LEXIS 32, at *2,
2020 WL 808380, at *1 (C.G. Ct. Crim. App. Jan. 15, 2020)
(unpublished).
    Before arraignment, Appellant moved to suppress the text
messages as inadmissible character evidence. The prosecu-
tion responded, asserting they were admissible under M.R.E.
404(b) for another purpose—to show that Appellant was out
of marijuana a few days after he allegedly sold it to SA Harris.
The theory was that this demonstrated a plan to continually
acquire and distribute marijuana. The military judge granted
the motion to suppress but advised the prosecution he would
reconsider his ruling if the prosecution thought the defense
opened the door to the evidence.
    At trial, Appellant took the stand, denied the allegations,
and offered an alternative narrative to explain his interaction
with SA Harris. Prior to cross-examination, the prosecution
moved the military judge to reconsider the motion to sup-
press. The military judge ruled that by testifying that he had
not sold marijuana to SA Harris, Appellant opened the door
for the text message to be introduced. Appellant was then
cross-examined about the text messages, and he admitted
sending them.
   At the end of trial, the military judge instructed the mem-
bers that they could:
       consider evidence that [Appellant] may have texted
       about purchasing or smoking marijuana in the days
       following the alleged misconduct for the limited pur-
       pose of its tendency, if any, to prove the Govern-
       ment’s allegation that [Appellant] allegedly needed
       to replenish his supply of marijuana based on their




                                 2
              United States v. Steen, No. 20-0206/CG
                      Opinion of the Court

       allegation that [Appellant] had sold marijuana to
       Seaman Apprentice Harris.
           You may not consider this evidence for any other
       purpose and you may not conclude from this evi-
       dence that [Appellant] is a bad person or has general
       criminal tendencies and that he therefore committed
       the offenses charged.
    The special court-martial convicted Appellant, contrary to
his pleas, of wrongful introduction onto a military installation
and distribution of marijuana, in violation of Article 112a,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a
(2012). The members sentenced Appellant to a bad-conduct
discharge, confinement for fifteen days, and reduction to the
grade of E-1. The CCA held that the texts were inadmissible
under M.R.E. 404(b) but, finding no prejudice, affirmed the
findings and sentence. Steen, No. 1464, 2020 CCA LEXIS 32,
at *10–15, 2020 WL 808380, at *2–5.
                              II. Law
   We granted review of Appellant’s petition alleging that he
was prejudiced by the M.R.E. 404(b) evidence provided to the
court members that the CCA determined was erroneously
admitted. 1
       The question at this stage, which we review de novo,
       is whether the nonconstitutional error had a sub-
       stantial influence on the members’ verdict in the

   1  Contrary to the two dissenting opinions, we are not holding
that the granted issue somehow limits this Court’s authority to re-
view whether the text messages were properly admitted into evi-
dence. We merely conclude that the CCA’s holding that the texts
were not admissible under M.R.E. 404(b) was correct and thus un-
necessary for us to duplicate. Both dissenting opinions rely on
United States v. Trimper for the proposition that Appellant’s truth-
ful testimony that he had never failed a drug test while in the Coast
Guard permitted the Government to impeach his testimony using
extrinsic evidence of his drug use. 28 M.J. 460, 467 (C.M.A. 1989).
The CCA expressly rejected this argument and we do as well. As
the CCA noted, this Court’s holding in Trimper does not apply here
because “Appellant’s testimony on direct—that he had never tested
positive for controlled substances—was neither a ‘broad collateral
assertion on direct examination’ nor a response ‘to appropriately
narrow cross-examination.’ ” Steen, No. 1464, 2020 CCA LEXIS 32,
at *10, 2020 WL 808380, at *3 (quoting Trimper, 28 M.J. at 467).



                                 3
             United States v. Steen, No. 20-0206/CG
                     Opinion of the Court

       context of the entire case. In answering this ques-
       tion, we consider four factors: (1) the strength of the
       Government’s case; (2) the strength of the defense
       case; (3) the materiality of the evidence in question;
       and (4) the quality of the evidence in question. When
       a fact was already obvious from . . . testimony at
       trial and the evidence in question would not have
       provided any new ammunition, an error is likely to
       be harmless. Conversely, where the evidence does
       provide new ammunition, an error is less likely to be
       harmless.
United States v. Yammine, 69 M.J. 70, 78 (C.A.A.F. 2010) (al-
teration in original) (internal quotation marks omitted) (cita-
tions omitted). The Government bears the burden of showing
any error was harmless. United States v. Fetrow, 76 M.J. 181,
187 (C.A.A.F. 2017).
                         III. Discussion
    The Government’s Case. The prosecution’s case was fairly
weak. It turned on the testimony of SA Harris, who had sig-
nificant credibility issues. Seaman Apprentice Harris lied
about knowing anyone other than Appellant who could pro-
vide him with drugs; he “wipe[d]” his phone as soon as civilian
law enforcement stopped him for running a red light; the
video which purportedly supports SA Harris’s version of
events could also support Appellant’s version of events; there
were text messages between SA Harris and Appellant around
the time of the alleged sale but none of them referred to the
alleged drug sale; and SA Harris had a motive to identify Ap-
pellant as his dealer—a favorable plea deal.
    Seaman Apprentice Harris testified that Appellant had
sold him marijuana on November 4, 2017, and video surveil-
lance footage corroborated that the two had met on that date,
and that Appellant had driven SA Harris to an ATM. Two
days later, SA Harris was found in possession of two grams of
marijuana.
    Appellant’s Case. Appellant’s case was not very strong.
Appellant presented a plausible, if unlikely, account of his ac-
tions with SA Harris. He testified that he met up with SA
Harris to give him some hair products to pass on to Seaman
Hind. Seaman Hind testified that Appellant did have his hair




                                 4
             United States v. Steen, No. 20-0206/CG
                     Opinion of the Court

products, though he did not know that Appellant was plan-
ning on delivering them via SA Harris.
    Materiality and Quality. Materiality is a common law
term that has been merged with the concept of relevance un-
der the Military Rules of Evidence. See Stephen A. Saltzburg
et al., 1 Military Rules of Evidence Manual § 401.02[2] (8th
ed. 2015). The term “materiality” refers to a “fact [that] is of
consequence in determining the action.” M.R.E. 401(b). The
fact that Appellant texted a friend a few days after the
charged offense in an effort to obtain some marijuana is not
of consequence in determining whether he distributed mari-
juana to a shipmate. Nevertheless, the prosecution’s evi-
dence, which was of good quality, establishing Appellant was
seeking marijuana, implied his stash had been depleted
through distribution to others. And the military judge in-
structed the members that this was a permissible inference.
    New Ammunition. This is clearly a case where the im-
proper evidence produced “new ammunition” for the prosecu-
tion. See Yammine, 69 M.J. at 78 (internal quotation marks
omitted) (citation omitted). In a case of dueling testimonies,
the prosecution presented the text messages as evidence that
Appellant was familiar with, and sought out, marijuana. In
them, Appellant mentioned that he needed “bud” and “green”
and that he “need[ed] to stop but truly enjoy[ed] it.” Such ev-
idence was found nowhere else in the record, it significantly
strengthened the prosecution’s case, and the members were
able to take into the deliberation room Prosecution Exhibit 5,
which reproduced the text messages verbatim. This case
boiled down to a credibility battle between Appellant and SA
Harris, who had his own credibility issues. The text messages
completely undermined Appellant’s theory of the case and
permitted the prosecution to argue that Appellant “was seek-
ing out more marijuana. Marijuana which he wouldn’t need
unless he was out from distributing what he had to Seaman
Harris on the 4th of November.” More importantly, the mili-
tary judge instructed the members that they could infer from
the texts that Appellant had a preexisting supply that he
needed to replenish.
   While the military judge did instruct the members that
they could not use the text messages to show that Appellant
was a bad person or had a propensity to use drugs, he did


                               5
             United States v. Steen, No. 20-0206/CG
                     Opinion of the Court

instruct them that they could use inadmissible evidence to in-
fer facts about Appellant that were unavailable from any
other source. We presume that the members followed the mil-
itary judge’s instructions, and therefore “we must presume
that the court members considered the evidence . . . for an im-
proper purpose.” United States v. Matthews, 53 M.J. 465, 471
(C.A.A.F. 2000).
    In Appellant’s case, where the determining factor was the
relative credibility of SA Harris, a witness with transactional
immunity and a favorable deal—nonjudicial punishment ra-
ther than court-martial—inadmissible evidence that dam-
aged the accused’s credibility, and invited the members to as-
sume facts not in evidence, created a high bar for the
Government to show that the admission was harmless. The
Government has not met that bar here.
                        IV. Judgment
    The judgment of the United States Coast Guard Court of
Criminal Appeals is reversed. The findings and sentence are
set aside. The record shall be returned to the Judge Advocate
General of the United States Coast Guard. A rehearing is
authorized.




                               6
             United States v. Steen, No. 20-0206/CG


   Judge SPARKS, dissenting.
    I am disappointed that the majority has chosen to resolve
the salient issue in this case in a footnote, namely, whether
the text messages at issue were properly admitted. Particu-
larly where, as in this case, the parties vigorously contested
the issue in their briefs. I believe the text messages at issue
were admissible under United States v. Trimper, 28 M.J. 460
(C.M.A. 1989), a case in which this Court upheld a military
judge’s decision to admit certain evidence in order to impeach
the credibility of the accused and to rebut a pertinent charac-
ter trait offered by the defense. However, the error in this case
was the trial judge’s instruction to the members regarding
how they should consider the text message evidence. Since I
believe the text messages were admissible and that the mili-
tary judge’s erroneous instruction was harmless, I must re-
spectfully dissent. I join Judge Maggs in his thoughtful dis-
sent as well.
                    I. Factual Background

    This case began with the routine traffic stop of one Sea-
man Apprentice Harris by a local police officer who seized
about two grams of marijuana and a marijuana pipe from
Harris. United States v. Steen, No. 1464, 2020 CCA LEXIS 32,
at *2, 2020 WL 808380, at *1 (C.G. Ct. Crim. App. Jan. 15,
2020). Although Harris was not charged by civilian police,
Coast Guard authorities were contacted and an investigation
ensued. Id. When questioned by authorities about how he re-
ceived the marijuana, Harris stated Appellant, who until re-
cently had been his supervisor aboard the Coast Guard cutter
Forward (WMEC 911) and was now on terminal leave, sold it
to him several days prior on November 4, 2017. Id.

    During the investigation, Coast Guard authorities
searched Appellant’s cell phone and discovered calls between
him and Harris around the time of the alleged distribution;
however, no direct evidence of the drug transaction could be
found. Id. Also recovered during the search were several text
messages Appellant sent to two civilians after the date of the
alleged distribution to Harris, indicating that Appellant was
seeking marijuana for his own personal use. Id. Video footage
from a camera affixed to the pier near the Forward’s location
            United States v. Steen, No. 20-0206/CG
                 Judge SPARKS, dissenting

was obtained, showing Appellant and Harris meeting in Ap-
pellant’s vehicle on the day in question. 2020 CCA LEXIS 32,
at *3, 2020 WL 808380, at *1.

   Prior to trial, Appellant’s counsel moved to suppress the
text messages. Id. at *2–3, 2020 WL 808380, at *1. The Gov-
ernment asserted the text messages were admissible under
Military Rule of Evidence (M.R.E.) 404(b) for a purpose other
than to show a propensity to commit similar crimes. Id. The
Government argued the messages made it more likely than
not that Appellant introduced and distributed marijuana be-
cause they showed Appellant was out of marijuana in the
days following the offenses, such that he needed more mari-
juana to “replenish his supply” after his sale to Harris. Id.

    The military judge initially granted the defense motion,
ruling that the probative value of the evidence did not sub-
stantially outweigh the risk of unfair prejudice, would cause
confusion of the issues, and waste time. Steen, 2020 CCA
LEXIS 32, at *3, 2020 WL 808380, at *1. However, the mili-
tary judge added a caveat: if during the trial, the defense
counsel “opened the door” to the text message evidence, he
would reconsider his ruling. Id.

    During the Government’s case-in-chief, the video footage
from the camera affixed to the pier was admitted showing
what Harris claimed to be the meeting during which Appel-
lant sold him the marijuana. Id. One video showed Harris
walking from a pier adjacent to Appellant’s vehicle, getting
inside the vehicle, and the two driving away together. Id. A
second video showed Harris entering the Coast Guard Ex-
change and walking up to an automated teller machine
(ATM). Id. at *3–4, 2020 WL 808380, at *1. A third video
showed Appellant’s vehicle returning to the parking lot where
Harris’s vehicle was parked, Harris exiting the vehicle, and
stopping at his own vehicle before finally returning to the
ship. Id. at *4, 2020 WL 808380, at *1.

    Harris testified that in early November of 2017, he was
hoping to procure some marijuana so that he could fail a drug
test and be discharged from the Coast Guard. He learned that




                              2
             United States v. Steen, No. 20-0206/CG
                  Judge SPARKS, dissenting

Appellant was someone who could procure the substance for
him. Previously, Appellant had been his immediate supervi-
sor aboard the Forward. He further testified that Appellant
texted him on November 4, stating that he could provide him
some amount of marijuana. According to Harris, Appellant
instructed him to proceed to a parking lot near where the For-
ward was moored. Harris testified that he disembarked the
ship, walked down the pier and got in Appellant’s vehicle.
Once inside the vehicle, he explained to Appellant that he
“didn’t have any cash” to pay for the marijuana. Appellant
then drove Harris to the Coast Guard Exchange so Harris
could withdraw funds from an ATM. After withdrawing the
funds from the ATM, Harris returned to the vehicle and paid
Appellant in exchange for the marijuana. According to Harris,
Appellant then drove him back to the lot where his vehicle
was parked. He got out, proceeded to his vehicle to stow the
marijuana, and returned to the ship.

    Appellant testified during the defense case-in-chief that
he did not sell marijuana to Harris; rather, he only met with
him on the pier to give him some hair care products that he
wanted delivered to another crew member stationed onboard
the Forward, one Seaman Hind. Steen, 2020 CCA LEXIS 32,
at *4, 2020 WL 808380, at *2. According to Appellant, because
he was preparing to go on terminal leave and Hind was out of
town, Harris agreed to deliver the hair products and place
them in Hind’s berthing space aboard the ship. Id. However,
according to Appellant, on the way to meeting Harris, Appel-
lant received a text message from Hind asking him to mail
the products to his father’s house instead. Id. After Appellant
arrived, he apologized to Harris for having him come out to
the car and offered to give him a ride over to the exchange. Id.
Harris testified that he never discussed any hair care prod-
ucts with Appellant. Hind testified that at an earlier point in
time, he had indeed ordered some hair care products to be de-
livered to Appellant’s residence, but had no knowledge of any
plan to have Harris deliver the hair care products to the ship.
Furthermore, Appellant admitted he never told Hind about
any plan to have Harris deliver the hair products to the ship.
Finally, Appellant admitted that as of the day of trial, June
7, 2018, he still had not delivered Hind’s hair products to him.




                               3
             United States v. Steen, No. 20-0206/CG
                  Judge SPARKS, dissenting

                      The text messages

    Toward the end of Appellant’s direct examination, defense
counsel asked Appellant how many drug tests he had taken
during his time in the Coast Guard and whether he had ever
failed a drug test. Appellant answered that he had been
tested “maybe close to twelve, fifteen times” and had not
failed any.” With the members absent, the Government ar-
gued that this testimony opened the door to the previously
suppressed text message evidence. Id. at *5, 2020 WL 808380,
at *2. The military judge agreed, reconsidered his earlier rul-
ing, and ruled that based on Appellant’s testimony on direct
examination, the text message evidence was admissible un-
der M.R.E. 404(b) and M.R.E. 608(b) as impeachment evi-
dence. Id. He also specifically found that the text messages
were proper rebuttal to Appellant’s statement that he had
never failed a drug test. The Government proceeded with
cross-examination, asking Appellant, “[I]s it your testimony
you had no involvement with marijuana during your time in
the Coast Guard?” Id. (alteration in original) Appellant re-
sponded, “affirmative.” Id. There was no objection from the
defense to this question or to Appellant’s response. The Gov-
ernment then confronted Appellant with the previously sup-
pressed text messages to his sister and a friend, which Appel-
lant admitted he sent. Id. During the Government’s cross-
examination of Appellant, the following exchange occurred
concerning the text messages exchanged between Appellant,
his sister, and Appellant’s friend, Isaiah:

              Q: Petty Officer Steen, following your depar-
      ture from Base Portsmouth, you sent some text mas-
      sages. You agree you sent some text messages to
      some contacts in your phone, correct?

             A: Yes, sir.

             Q: And those contacts were in Charlotte?

             A: Yes, sir.

             Q: And was one of those contacts Isaiah?

             A: Yes, sir.




                               4
       United States v. Steen, No. 20-0206/CG
            Judge SPARKS, dissenting


        ....

        Q: And you’d agree that you asked your
friend, you asked Isaiah through text message,
quote, who got the bud though?

        A: Yes, sir.

       Q. And you agree that bud was referring to
marijuana?

        A. Yes, sir.

        Q: And that was on 6 November?

        A: Yes, sir.

        Q: While you were still on active duty?

        A: Yes, sir.

        ....

        Q: And in fact, at some point in that ex-
change Isaiah texted you back and said when do you
need it, referring to the marijuana; correct?

        A: Yes, sir.

        Q: And your response, you stated, quote,
sh[**], everyone out, lol, unquote. Is that correct?

        A: Yes, sir.

        Q: So a little bit later that evening, now you
testified, a little bit later that evening you texted . .
. Brittany; Is that correct?

        ....

        Q: You texted your sister Brittany; correct?

        A: Yes, I did.

        ....

        Q: And you stated, quote, I want to smoke.




                           5
       United States v. Steen, No. 20-0206/CG
            Judge SPARKS, dissenting


      A: Yes sir. Me and her smoke a little bit at
my mother’s house.

       Q: So a little bit later on that evening, you
continue your discussion with Isaiah; correct?

        A: Yes, sir.

        Q: And at some point, did Isaiah tell you
quote, he out of weed, lol, unquote?

        A: Yes sir.

        Q: And sometime later in that conversation
did [he] say, quote, thought you were done, unquote?

        A: Yes, sir. (inaudible 3:46:02).

        Q: Referring to smoking marijuana?

        A: Yes sir.

        Q: And later on, a little bit later your re-
sponse to that text message, do you agree that you
stated, quote, sh[**], I need to stop but I truly enjoy
it, unquote?

        A: Yes sir.

        Q: Referring to marijuana?

        A: Yes, sir.

        Q: So prior to your, prior to that, is it your, it
was your testimony that you had a friend that you
knew could get marijuana, prior to 4 November,
correct?

      A: I didn’t know if he could get marijuana. I
know he smokes, sir. That is.

       Q: But you’d agree that isn’t the only time
you sought out marijuana; correct?

       A: I was on terminal leave, so I thought I was
out, which I really wasn’t. So I did hit up Isaiah, yes
sir.




                            6
            United States v. Steen, No. 20-0206/CG
                 Judge SPARKS, dissenting


    In its rebuttal case, the Government presented, along with
other evidence, the text messages sent by Appellant after the
alleged transaction with Harris. Prior to argument on find-
ings, the military judge advised the members regarding how
they could use the text message evidence in their delibera-
tions with the following instruction:

          During the trial, evidence was presented that
      BM3 Steen may have texted about attempting to
      purchase or smoke marijuana. Additionally, evi-
      dence was presented that BM3 Steen believed that
      he had permanently detached from the Coast Guard
      once he had departed the Portsmouth, Virginia, area
      on terminal leave.

         You may consider evidence that Petty Officer
      Steen may have texted about purchasing or smoking
      marijuana in the days following the alleged miscon-
      duct for the limited purpose of its tendency, if any,
      to prove the Government’s allegation that BM3
      Steen allegedly needed to replenish his supply of
      marijuana based on their allegation that BM3 Steen
      had sold marijuana to Seaman Apprentice Harris.

         You may not consider this evidence for any other
      purpose and you may not conclude from this evi-
      dence that Petty Officer Steen is a bad person or has
      general criminal tendencies and that he therefore
      committed the offenses charged.

    Following Defense counsel’s closing argument, the mili-
tary judge repeated verbatim his instruction to the members
regarding Appellant’s text messages to his sister and his
friend Isaiah.

   During its closing argument, the Government did not di-
rectly address the text messages. However, trial counsel
maintained that Appellant must have possessed some
amount of marijuana because otherwise, he would not need to
obtain more had he not sold what he previously possessed to
Harris.




                               7
            United States v. Steen, No. 20-0206/CG
                 Judge SPARKS, dissenting

                      II. Discussion
             Admissibility of the text messages

    Appellant argues that the text messages are not relevant
because they did not make it more probable than not that he
distributed marijuana to Harris several days before. Even if
this were true, under United States v. Trimper, 28 M.J. 460
(C.M.A. 1989), the text messages were proper impeachment
and rebuttal evidence to Appellant’s statement on direct ex-
amination and trial counsel’s question on cross-examination.
Interpreting M.R.E. 608(b) and M.R.E. 404(b), this Court in
Trimper held that, “if a witness makes a broad collateral as-
sertion on direct examination that he has never engaged in a
certain type of misconduct or if he volunteers such broad in-
formation in responding to appropriately narrow cross-exam-
ination, he may be impeached by extrinsic evidence of the
misconduct.” Id. at 467 (citations omitted). Similarly, the
Court held that under the rebuttal provision of M.R.E. 404(a):

          An accused who testifies that he has never en-
      gaged in conduct like that for which he is being tried
      is offering evidence that he possesses the ‘pertinent
      trait of’ abstaining from such conduct. A logical—
      and permissible—rebuttal by the prosecution is to
      show that the accused previously has engaged in
      similar misconduct.

Id.

    Here, Appellant testified in response to defense counsel’s
question on direct examination that during his time in the
Coast Guard, he had been tested for drugs “close to twelve,
fifteen times,” and had not failed even one of those tests.

    The military judge found that Appellant provided strident
testimony that he had never failed a drug test, and by infer-
ence, had never used marijuana while on active duty. This
finding is not clearly erroneous. Appellant testified in re-
sponse to defense counsel’s question on direct examination
that during his time in the Coast Guard, he had been tested
for drugs “close to twelve, fifteen times,” and had not failed
even one of those tests. This testimony could be relevant only
because of its tendency to show that he never used marijuana




                                8
             United States v. Steen, No. 20-0206/CG
                  Judge SPARKS, dissenting

while in the Coast Guard. Having elicited this broad denial
from Appellant, trial counsel was free to cross-examine him
on the text messages to show that he had in fact been “in-
volved” with drugs while still on active duty. Likewise, Appel-
lant’s response was evidence of a pertinent character trait,
namely, that he was not one who involved himself with drugs.
The extrinsic evidence in the form of the text messages was a
logical and proper rebuttal to this claimed character trait.

             The military judge’s instruction

    Having concluded the text messages were admissible, I
see the remaining issue as whether the military judge’s in-
struction to the members regarding how this evidence should
be used was prejudicial error. Under Trimper, the text mes-
sages could not be used as substantive evidence, but could be
used as rebuttal evidence to Appellant’s offered pertinent
character trait. 28 M.J. at 467–68. Here, the trial judge ad-
vised the members that they could use the text messages as
substantive evidence of the messages’ tendency, if any, to
prove the Government’s relatively weak theory that Appel-
lant was seeking to replenish his stock of marijuana that was
depleted after his distribution to Harris. The text messages
did very little to advance this replenishment theory. Any con-
cerns about the potential inflammatory nature of the evidence
were mitigated because the military judge properly in-
structed the members that the evidence could not be used for
propensity purposes and it is assumed the members followed
that instruction.

    At issue in this case was Appellant’s credibility.
Notwithstanding the fact that Appellant admitted sending
the text messages, they could properly be used by the
members to assess his credibility. Moreover, Appellant’s
version of the facts was implausible. For instance, regarding
Hind and his hair care products, Appellant could not credibly
explain why he had not told Hind of the plan to have Harris
deliver the products to Hind’s shipboard berthing space,
particularly since there was no evidence that Hind and Harris
knew each other. Therefore, I conclude this erroneous
instruction was harmless.




                               9
      United States v. Steen, No. 20-0206/CG
           Judge SPARKS, dissenting


In view of the foregoing, I respectfully dissent.




                       10
              United States v. Steen, No. 20-0206/CG


   Judge MAGGS, with whom Judge SPARKS joins,
dissenting.
    I disagree with the Court’s conclusion that the evidence at
issue in this case was not admissible. United States v. Steen,
__ M.J. __, __ (3 n.1) (C.A.A.F. 2021). As Judge Sparks
explains, the military judge did not abuse his discretion in
admitting the evidence based on the military judge’s finding
of fact and our prior decision in United States v. Trimper, 28
M.J. 460 (C.M.A. 1989).1 I therefore join Judge Sparks’s
dissent.
    I write separately to address Appellant’s assertion that
the law of the case doctrine prevents the Court from consid-
ering the admissibility of the evidence in this appeal because
the Government did not certify that issue to the Court. As I
explain below, the “cross-appeal doctrine” announced by the
Supreme Court of the United States permits the Government
to defend the decision of the CGCCA on any ground because
the Government prevailed below and is merely seeking affir-
mance of the CGCCA’s judgment. Accordingly, the Court acts
properly in addressing the merits of the admissibility issue,
as does Judge Sparks in his dissenting opinion.




   1  The military judge found that Appellant “provided strident
testimony [during direct examination] that he had never failed a
drug test—and by inference had never used marijuana while on ac-
tive duty.” (Emphasis added.) Based on this finding of fact about the
meaning of Appellant’s testimony, I agree with Judge Sparks that
Appellant made a “broad collateral assertion on direct examina-
tion,” within the meaning of Trimper, that he had not used mariju-
ana while on active duty. Steen, __ M.J. at __ (8) (Sparks, J., dis-
senting) (quoting Trimper, 28 M.J. at 467). Accordingly, the
military judge did not abuse his discretion in admitting the Govern-
ment’s rebuttal evidence. Trimper, 28 M.J. at 467. I do not under-
stand how the Court can reach a contrary conclusion without deter-
mining that the military judge’s finding of fact was clearly
erroneous. See Steen, __ M.J. at __ n.1 (3 n.1). The Court’s reliance
on the decision of the United States Coast Guard Court of Criminal
Appeals (CGCCA) is unpersuasive because the CGCCA also did not
find that the military judge’s finding of fact was clearly erroneous.
              United States v. Steen, No. 20-0206/CG
                    Judge Maggs, dissenting

       I. Procedural Posture and Arguments on Appeal
    The procedural posture of this case is easily stated. At
trial, the military judge admitted certain text messages over
Appellant’s objection. On appeal to the CGCCA, one of Appel-
lant’s assignments of error was that the military judge abused
his discretion in admitting the text messages. United States
v. Steen, No. 1464, 2020 CCA LEXIS 32, at *1, 2020 WL
808380, at *1 (C.G. Ct. Crim. App. Jan. 15, 2020). Addressing
this issue, the CGCCA concluded that the military judge had
abused his discretion in admitting the evidence, but deter-
mined that the error did not prejudice Appellant. Id. at *14,
2020 WL 808380, at *5. This Court then granted Appellant’s
petition for review on the assigned issue of whether admission
of the text messages prejudiced Appellant.2
    In his opening brief to this Court, Appellant focused al-
most exclusively on the issue of prejudice. Appellant ad-
dressed the issue of admissibility only to say that he agreed
with the CGCCA’s decision. The Government responded in its
brief with extensive argument on both the issue of admissi-
bility and the issue of prejudice. In his reply brief, Appellant
then thoroughly addressed both admissibility and prejudice.
   At oral argument, appellate defense counsel advocated a
very restrictive position on what this Court could review. Cit-
ing “the law of the case doctrine,” appellate defense counsel
argued that the only issue before this Court is whether the
erroneous admission of the evidence was prejudicial. Record-
ing of Oral Arg. at 12:06–12:11. Appellate defense counsel ex-
plained that a lower court’s ruling on an issue becomes the
law of the case if the opposing party does not raise it in a
cross-appeal. Id. at 11:39–11:47. Under this view, the issue of
admissibility is off the table because the Government did not




   2   The assigned issue on which this Court granted review is:
“[Military Rule of Evidence] 404(b) protects the accused’s right to a
fair trial by excluding prejudicial propensity evidence. The military
judge erroneously admitted propensity evidence and instructed the
members to consider evidence for an improper purpose. Did this er-
ror prejudice appellant?” United States v. Steen, 80 M.J. 182
(C.A.A.F. 2020) (order granting review).




                                 2
             United States v. Steen, No. 20-0206/CG
                   Judge Maggs, dissenting

cross-appeal by certifying the question of admissibility to this
Court.
                II. The Cross-Appeal Doctrine
    I disagree with Appellant’s position that this Court may
consider only the issue of prejudice and may not consider the
Government’s argument that the evidence was properly ad-
mitted. In my view, this Court has discretion to consider the
issue of the admissibility of the evidence even though the Gov-
ernment did not certify that issue. This conclusion follows
from what a leading treatise calls the “cross-appeal doctrine.”
15A Charles Alan Wright, Arthur R. Miller & Edward H.
Cooper, Federal Practice and Procedure § 3904 (2d ed. 1992 &
Supp. 2021). According to the treatise, the “classic statement
of the basic cross-appeal doctrine is provided by the opinion
of Justice Brandeis in United States v. American Railway Ex-
press Company.” Id. § 3904, at 196 (2d ed. 1992). Justice
Brandeis wrote:
       It is true that a party who does not appeal from a
       final decree of the trial court cannot be heard in op-
       position thereto when the case is brought here by the
       appeal of the adverse party. In other words, the ap-
       pellee may not attack the decree with a view either
       to enlarging his own rights thereunder or of lessen-
       ing the rights of his adversary, whether what he
       seeks is to correct an error or to supplement the de-
       cree with respect to a matter not dealt with below.
       But it is likewise settled that the appellee may, with-
       out taking a cross-appeal, urge in support of a decree
       any matter appearing in the record, although his ar-
       gument may involve an attack upon the reasoning of
       the lower court or an insistence upon matter over-
       looked or ignored by it.
United States v. Am. Ry. Exp. Co., 265 U.S. 425, 435 (1924)
(emphasis added).
    The Supreme Court routinely follows the final principle
explained in the quotation above, stating succinctly that “the
prevailing party may defend a judgment on any ground which
the law and the record permit that would not expand the re-
lief it has been granted.” United States v. New York Tel. Co.,
434 U.S. 159, 166 n.8 (1977) (citations omitted); see also Up-
per Skagit Indian Tribe v. Lundgren, 138 S. Ct. 1649, 1654




                                 3
             United States v. Steen, No. 20-0206/CG
                   Judge Maggs, dissenting

(2018) (applying the same principle); Murr v. Wisconsin, 137
S. Ct. 1933, 1949 (2017) (same); Greenlaw v. United States,
554 U.S. 237, 250 n.5 (2008) (same); Christianson v. Colt In-
dus. Operating Corp., 486 U.S. 800, 817 (1988) (same);
Schweiker v. Hogan, 457 U.S. 569, 584–85 & n.24 (1982)
(same). The Supreme Court has further clarified that an ap-
pellee or respondent may defend a decision below on any
ground “whether or not that ground was relied upon, rejected,
or even considered by [the lower courts].” Washington v. Con-
federated Bands & Tribes of Yakima Indian Nation, 439 U.S.
463, 476 n.20 (1979) (citations omitted).
   The cross-appeal doctrine does not make consideration of
the prevailing party’s arguments mandatory when the pre-
vailing party does not file a cross-appeal and the issue was
neither argued before nor addressed by the lower courts. For
example, in Granfinanciera, S.A. v. Nordberg, 492 U.S. 33,
39–40 (1989), the Court declined to consider an argument
that the respondent had not pressed before the lower courts,
that the lower courts had not addressed, and that possibly
would have enlarged the respondent’s rights beyond what the
lower court decided. The Court reasoned that, “[a]lthough we
could consider grounds supporting [the] judgment different
from those on which the Court of Appeals rested its decision,
where the ground presented here has not been raised below
we exercise this authority only in exceptional cases.” Id. at 39
(quoting Heckler v. Campbell, 461 U.S. 458, 468–69 n.12
(1983)) (internal quotation marks omitted).
     This Court has applied the cross-appeal doctrine in previ-
ous cases. For example, in United States v. Williams, 41 M.J.
134, 135 (C.M.A. 1994), a case very similar to the present
case, a Court of Military Review (CMR) held that an expert
opinion was inadmissible but concluded that the error had not
caused prejudice. The appellant appealed to this Court, chal-
lenging the CMR’s ruling on prejudice. Id. This Court af-
firmed, agreeing with the lower court’s no-prejudice analysis
but concluding that the expert opinion was admissible. Id. Ap-
plying the cross-appeal doctrine and citing the Supreme
Court’s decision in Christianson, the Court stated: “Although
the Judge Advocate General has not certified for this Court’s
review the holding of the Court of Military Review that [the]
. . . expert opinion testimony . . . was inadmissible, . . . this




                               4
              United States v. Steen, No. 20-0206/CG
                    Judge Maggs, dissenting

Court may rule on this issue.” Id. at 134 n.2 (citations omit-
ted). More recent decisions following the cross-appeal doc-
trine include United States v. Perkins, 78 M.J. 381, 386 n.8
(C.A.A.F. 2019) (affirming the “familiar principle of appellate
practice . . . that ‘[a]n appellee or respondent may defend the
judgment below on a ground not earlier aired’ ”) (quoting
Greenlaw, 554 U.S. at 250 n.5), and United States v. Bess, 80
M.J. 1, 11–12 (C.A.A.F. 2020) (approving a CCA’s decision to
uphold the decision of a military judge on a ground on which
the military judge had not relied).
    Applying the cross-appeal doctrine to the present case, the
Government may defend the CGCCA’s judgment affirming
the findings and sentence, both on the ground that the evi-
dence was admissible and on the ground that any error in ad-
mission of the evidence did not prejudice Appellant. Although
this Court has discretion under the cross-appeal doctrine not
to consider the Government’s arguments, this case presents
no basis for exercising such discretion. Unlike in Granfinan-
ciera, the CGCCA ruled on the issue of admissibility, both
parties thoroughly addressed the issue in their briefs before
this Court, and the Government is not asking for anything
more than an affirmance of the judgment below. Accordingly,
the issue of admissibility is before the Court and the Court
may decide it.3

   3  The issue on which this Court granted review is whether the
erroneous admission of the M.R.E. 404(b) evidence prejudiced Ap-
pellant. It is true that this Court often declines to address an argu-
ment that is outside the scope of the granted issue. See, e.g., United
States v. Guardado, 77 M.J. 90, 95 n.1 (C.A.A.F. 2017); United
States v. Phillips, 64 M.J. 410, 414 n.* (C.A.A.F. 2007). But the
Court usually exercises this discretion when the appellant makes
an argument that is beyond the scope of the granted issue, and to
such cases the cross-appeal doctrine is inapplicable. In such cases,
the party that must appeal from an adverse judgment either
chooses not to present the relevant issue, or does so, and this Court
expressly declines to grant it. But in cases such as this one, the
cross-appeal doctrine allows the prevailing party to defend the
lower court’s judgment on a different ground than it pressed before
it. Put another way, the losing party cannot foreclose consideration
of an alternative ground of affirmance merely by cleverly crafting
the issue for which it seeks review. Thus, the Court acts properly in
addressing the merits of the admissibility issue.




                                  5
             United States v. Steen, No. 20-0206/CG
                   Judge Maggs, dissenting

              III. The Law of the Case Doctrine
    Despite the clear import of the cross-appeal doctrine to
this case, I cannot fault Appellant for making a contrary ar-
gument given wayward precedents of this Court concerning
the “law of the case doctrine.” According to the Supreme
Court, the law of the case doctrine “posits that when a court
decides upon a rule of law, that decision should continue to
govern the same issues in subsequent stages in the same
case.” Arizona v. California, 460 U.S. 605, 618 (1983) (citation
omitted). This statement embraces two principles. Bryan A.
Garner et al., The Law of Judicial Precedent 442 (2016). First,
under the law of the case doctrine, “[o]nce an appellate court
decides an issue, then it is settled in further proceedings in
the trial court and controls the case.” Id. (citing United States
v. Moran, 393 F.3d 1, 7 (1st Cir. 2004), as an example). Sec-
ond, the law of the case doctrine “generally binds a court to
its own earlier rulings in the same case—in the absence of an
intervening ruling by a higher court on the same issue.” Id.
(citing United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir.
2002), as an example).
    Some of this Court’s precedents, however, mistakenly go
further than these two principles and incorrectly hold that
this Court also must follow a decision of a Court of Criminal
Appeals (CCA) on any issue unless the issue is specifically ap-
pealed or except in extraordinary circumstances. For exam-
ple, in United States v. Doss, this Court stated:
       [I]n United States v. Williams, 41 M.J. 134, 135 n.2
       (C.M.A. 1994), this Court recognized that the law-of-
       the-case doctrine does not preclude this Court from
       examining the legal ruling of a subordinate court in
       a case where the Judge Advocate General has not
       certified the issue. However, we are reluctant to ex-
       ercise this power and, as a rule, reserve it for those
       cases where the lower court’s decision is “clearly er-
       roneous and would work a manifest injustice” if the
       parties were bound by it.
57 M.J. 182, 185 n.* (C.A.A.F. 2002) (quoting Christianson,
486 U.S. at 817).
   Decisions like Doss erroneously extend the law of the case
doctrine by giving lower courts (i.e., the CCAs) the power to
bind their superior court (i.e., this Court). These precedents




                                 6
             United States v. Steen, No. 20-0206/CG
                   Judge Maggs, dissenting

are incorrect because they depart from the fundamental rule
that “a higher appellate court isn’t bound by a lower court’s
ruling in the same case.” Garner et al., supra, at 444. Indeed,
the Supreme Court rejected Doss’s mistaken view of the law
of the case doctrine long ago in Messenger v. Anderson, 225
U.S. 436 (1912). Writing for the Court, Justice Holmes ex-
plained that “the phrase, ‘law of the case,’ as applied to the
effect of previous orders on the later action of the court ren-
dering them in the same case, merely expresses the practice
of courts generally to refuse to reopen what has been decided,
not a limit to their power.” Id. at 444. The law of the case
doctrine, however, does not require a superior court to follow
the decision of a lower court that the superior court reviews.
Thus, in the words of Justice Holmes, “[o]f course this court,
at least, is free when the case comes here.” Id.
   A reexamination of Doss reveals the source of the error. In
the quotation above, the Court in Doss relied on a portion of
the Supreme Court’s decision in Christianson that was not on
point. The Supreme Court stated:
       A court has the power to revisit prior decisions of its
       own or of a coordinate court in any circumstance,
       although as a rule courts should be loathe to do so in
       the absence of extraordinary circumstances such as
       where the initial decision was “clearly erroneous and
       would work a manifest injustice.”
Christianson, 486 U.S. at 817 (quoting Arizona, 460 U.S. at
618 n.8) (emphasis added). In this passage, the Supreme
Court was addressing the duty of a court to follow “prior deci-
sions of its own,” not a duty to follow prior decisions of a lower
court. Indeed, the Supreme Court in Christianson elsewhere
plainly said: “Most importantly, law of the case cannot bind
this Court in reviewing decisions below. A petition for writ of
certiorari can expose the entire case for review.” Id. In this
case, because the lower court’s decision on the admissibility
issue is not a “prior decision[] of [this Court],” and because the
Government pressed the same argument at every stage, in-
cluding before this Court, the lower court’s decision “cannot
bind this Court” and Appellant’s petition for review “expose[d]
the entire case for review.” Id.
   How should this Court address its mistaken decisions on
the law of the case doctrine? There is only one answer: we




                                 7
             United States v. Steen, No. 20-0206/CG
                   Judge Maggs, dissenting

cannot follow our precedents when they are inconsistent with
Supreme Court decisions. Doss is inconsistent with the law of
the case doctrine as developed by the Supreme Court because
it may require a superior court to follow a decision of a lower
court. Doss is also inconsistent with the cross-appeal doctrine
as developed by the Supreme Court because it conflicts with
the principle that the prevailing party may ask an appellate
court to affirm the judgment of a lower court on any ground.
For these reasons, this Court should not follow Doss and sim-
ilar decisions here or in any other case.
   Finally, I note that realigning the cross-appeal doctrine
and the law of the case doctrine is highly important. Requir-
ing a prevailing party to cross-appeal and making the parties
write another set of briefs—thus forcing this Court to study
and digest another set of briefs—will usually be pointless be-
cause, as this case shows, additional briefs are not needed. If
the appellee asserts a ground for affirmance not covered in
the appellant’s opening brief, the appellant can respond in the
reply brief. Put simply: “It makes no sense to expect a party
that prevails in a lower court to appeal the judgment of that
court. Such a requirement would waste valuable attorney and
judicial resources.” United States v. Savala, 70 M.J. 70, 79
(C.A.A.F. 2011) (Stucky, J., dissenting).
                       IV. Conclusion
   I would affirm the judgment of the CGCCA for the reasons
presented by Judge Sparks. I respectfully dissent from the
Court’s contrary view.




                               8